COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-297-CV
 
IN RE DARCY LEAL NICHOLS
AND DONNA NICHOLS                  RELATORS
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL 
A:  CAYCE, C.J.; DAUPHINOT and
WALKER, JJ. 
 
WALKER, J. would request a response.
 
DELIVERED: 
August 30, 2007
 
 




    [1]See
Tex. R. App. P. 47.4.